UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)December 29, 2009 FORGEHOUSE, INC. (Exact name of registrant as specified in its charter) Nevada 000-51465 20-1904354 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4625 Alexander Dr., Suite 150 Alpharetta, GA30005 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(404) 495-3910 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On December 29, 2009, we entered into an Asset Purchase Agreement with Enforce Global, LLC, pursuant to which we sold all of the assets related to our
